DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 19 is cancelled.  Claims 18, 20, 21, and 35 are amended.  Claims 18, 20-37 are presently examined.   
Applicant requests the removal of the 35 USC § 102 rejection of independent claim 18 and dependent claims 21-17 due to amendment of independent claim 18.  The rejection of 06/08/2022 is withdrawn.

Response to Arguments
Applicant's arguments filed 9/23/2022 have been fully considered but they are not persuasive.
Applicant argues the prior art does not teach amended claim 18 limitations, specifically, the structure of Xu, if placed in the structure of Dai, would not be “positioned near to the atomization cotton (3) to blow accumulated liquid in a center of the atomization cotton to an edge” as recited in amended claim 18.  The Examiner respectfully disagrees.   The structure of modified Dai is capable of performing the function “to blow accumulated liquid in a center of the atomization cotton to an edge”. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “near” in claim 18 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “near” as used in amended claim 18 lacks clear definition as to the location of the air inlet pipe outlet end with respect to the atomization region.   

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C.

103 are summarized as follows:

Determining the scope and contents of the prior art.

Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18 and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Dai (CN 206025226U) and further in view of Xu (CN 204653788U).
Regarding claims 18 and 20-27,  Dai discloses an ultrasonic electronic cigarette comprising an atomizing sheet (Fig. 1, (1), [0038], [0041]); an oil tank (Fig 2, (15), [0038], [0043]) (i.e. upper cover); an oil guide cotton, (Fig 1, (2), [0038], [0044]); wherein the oil guide cotton (2) is communicated with the oil tank (15) and is in contact with the atomization surface of the ultrasonic atomization sheet (1); an air intake pipe (i.e. air inlet tube), (Fig 1, (4), [0038], [0046]) communicated to the outside through air inlets 20, 21 of air inlet ring (19); wherein the air intake pipe (4) , upper surface of the atomization sheet (1) and the air outlet groove (Fig 1, (7), [0038], [0042]), which is formed between the inner wall of an inner sleeve inner sleeve (Fig. 2, (5), [0042]) and the outer wall of an outer sleeve (Fig. 2, (6), [0042]); first through hole (Fig. 1, (9), [0038], [0042]); outlet air gap ( Fig. 3, (8), [0038], [0042]); and the suction nozzle, (Fig 3, (16), [0038], [0045]) are communicated in sequence (see Figs 1 and 3 below, flow arrows showing direction of air flow); wherein an outlet of the air intake pipe (4) is opposite to the atomization region of the atomization sheet (1), lower end cover, (Fig. 2, (24), [0038]; an atomization sheet seat, (Fig. 2, (27), [0038], [0043]); suction nozzle seat, (Fig. 2, (18), [0038], [0046]); connecting pipe (Fig. 2, (25), [0038], [0049]); cup-shaped oil guiding cotton, (Fig. 2, (2), [0038], [0043]); spring, (Fig. 2, (13), [0044]); oil storage cotton, Fig. 2, (11), [0038], [0043]; threaded lower end cap, (Fig. 2, (24), [0038], [0050]); base, (Fig. 2, (26), [0038], [0050]; with electrode ring, (Fig. 2, (28), [0038], [0050]); insulating ring, (Fig. 2, (29), [0038], [0050]); electrode, (Fig. 2, (28), (29), (30), [0038], [0050]); suction nozzle - first seal ring, (Fig. 2, (31), [0038], [0051]); and a lower sealing ring, (Fig. 2, (36), [0038], [0051]).

    PNG
    media_image1.png
    756
    468
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    782
    356
    media_image2.png
    Greyscale




Additionally, the reference discloses a straight air intake pipe (Fig. 3). Dai does not explicitly disclose an air inlet end of the air inlet pipe having an inner diameter larger than an inner diameter of an air outlet end of the air intake wherein the air intake pipe is a tapered pipe.  
However, Xu teaches electronic cigarette atomizing core air intake pipe (Fig. 1, (11), [0019]) located in the upper end of a bracket (7); an inner wall of the air intake pipe (11) is connected to an outer wall of the nozzle seat (5); the inner diameter of an air inlet end of the intake pipe (11) is greater than the inner diameter of an outlet end of the air intake pipe (11) and is depicted as a tapered pipe as shown in Fig. 1 below.
				
    PNG
    media_image3.png
    530
    474
    media_image3.png
    Greyscale



Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the air intake pipe of Dai with the tapered pipe of Xu to increase the incoming air flow velocity to the atomization region of an atomizing sheet thereby improving atomization of the smoke liquid.


Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Dai in view of Xu, as applied to claim 18 above, and further in view of Newberry (US 2017/0189629 A1).
Regarding claim 28, modified Dai discloses all the claim limitations as set forth above. Modified Dai does not explicitly disclose the blocking portion for blocking large granular smoke.
However, Newberry teaches a first set of baffles (Fig. 1, (118a, 118b), [0046]) that prevent liquid or large droplets (i.e. large granular smoke) from entering the mouthpiece of an atomizer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the atomizer of modified Dai the baffle arrangement of Newberry to prevent large granular liquid beads from entering the user’s mouth thereby improving the taste of the smoke. (See Fig. 1 below).




    PNG
    media_image4.png
    393
    440
    media_image4.png
    Greyscale





Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Dai in view of Xu, as applied to claim 18 above, and in view of Li et al. (US 2015/0144147 A1).
Regarding claim 29, modified Dai discloses all the claim limitations as set forth above. Modified Dai does not explicitly disclose a boss on one end of the external surface of the air intake pipe and that the upper end of the spring is in contact with the boss.
However, Li et al. teaches an electronic cigarette atomizer comprising a flange (Fig. 1, (921), [0011], [0013]) (i.e. boss), located on pushing element (92) that is fixedly connected to the air pipe (80) where one end of the spring (94) abuts against the flange (921) (see Fig. 1 below).



    PNG
    media_image5.png
    945
    956
    media_image5.png
    Greyscale




Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the air intake pipe of modified Dai to include the flange of Li such that the upper end of the spring of modified Dai would abut against the flange located on the external surface of the air intake tube to assist with returning to the oil guiding cotton liquid beads condensed on the inner and outer side walls of the air inlet pipe and the spring and thereby preventing the liquid beads from splashing into the user’s mouth and thus improve the smoke taste.


Claims 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Dai in view of Xu, as applied to claims 18 and 20-21 above, and further in view of Li et al. (US 2015/0144147 A1).
Regarding claims 35-37, modified Dai discloses all the claim limitations as set forth above. The reference does not explicitly disclose a boss on one end of the external surface of the air intake pipe and that the upper end of the spring is in contact with the boss.

However, Li et al. teaches an electronic cigarette atomizer comprising a flange (Fig. 1, (921), [0011], [0013]) (i.e. boss), located on pushing element (92) that is fixedly connected to the air pipe (80) where one end of the spring (94) abuts against the flange (921) as discussed above.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the air intake pipe of Dai in view of Xu to include the flange of Li such that the upper end of the spring of Dai would abut against the flange located on the external surface of the air intake tube to assist with returning to the oil guiding cotton liquid beads condensed on the inner and outer side walls of the air inlet pipe and the spring and thereby preventing the liquid beads from splashing into the user’s mouth and thus improve the smoke taste.


Allowable Subject Matter

Claims 30-34 are objected to as being dependent upon rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

The prior art does not teach or suggest an ultrasonic electronic cigarette atomizer comprising a mat layer for preventing an atomization cotton from being broken by oscillation.


	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE KIRBY JORDAN whose telephone number is 571-272-5214. The examiner can normally be reached M-F 8AM - 4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Liesl C. Baumann can be reached on 571-270-5758. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONNIE KIRBY JORDAN/
Examiner, Art Unit 4146

	/Michael J Felton/           Primary Examiner, Art Unit 1747